DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre et al. (US 11,195,103 B2 – hereinafter De La Torre) and Hauger et al. (US 2015/0250387 A1 – hereinafter Hauger).
	Regarding claim 1, De La Torre discloses a standardized diagnosis system for diagnosing a medical condition, the system comprising: a computing system configured to receive first order data collected for a patient having at least one symptom and to assign a diagnosis of the medical condition for the patient (Fig. 1; column 7, lines 7-25 – the system configured to receive input for patient data for a patient who has at least a symptom, and to provide a diagnosis for the medical condition); a processing system and a memory system within the computing system, the memory system storing diagnosis logic executable by the processing system to assign the diagnosis of the medical condition from possible diagnoses corresponding to possible medical conditions (Fig. 1; Fig. 3; Fig. 8 – a processor and a memory system storing diagnosis logic executable by the processor as further described at least at column 5, lines 4-12 to assign diagnosis of the medical condition from possible diagnoses as further described at column 3, lines 39-43; column 11, lines 24-28); a plurality of analysis modules within the memory system, each of the plurality of analysis modules comprising a stored knowledge of characteristics for the possible medical conditions corresponding to the possible diagnoses (column 9, lines 22-42 – a plurality of predictors as the plurality of analysis modules, each comprising a database for comparison patient data with corresponding data as further shown in Figs. 7A-7B); wherein the computing system is further configured to compare the first order data to the stored knowledge within the plurality of analysis modules and to assign fit scores for each of the possible diagnoses based on the comparison (Figs. 7A-7B; column 9, lines 22-42 – comparing the patient data with corresponding data in the stored knowledge to assign fit scores as further described at least at column 3, lines 25-43 and column 10, lines 36-37); and wherein the computing system is further configured to assign the diagnosis of the medical condition for the patient based on the fit scores (column 3, lines 39-43; column 11, lines 24-28 – selecting a diagnosis with highest score).
	However, De La Torre does not disclose the stored knowledge as a database of tissue-pathology characteristics for the possible medical conditions corresponding to the possible diagnoses.
	Hauger discloses a stored knowledge as a database of tissue-pathology characteristics for the possible medical conditions corresponding to the possible diagnoses ([0028]; [0074]-[0075] – a diagnostic unit comprises a database of tissue-pathology characteristics for the possible medical conditions so that to provide corresponding diagnoses for the medical conditions based on comparisons of the received cellular-level image data with corresponding image data stored in the database).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate a database to each diagnostic unit, e.g. predictor in the system taught by De La Torre so that the knowledge can be easily updated and maintained.
Regarding claim 5. De La Torre also discloses the computing system is further configured to receive a patient symptom map identifying a location of the at least one symptom on the patient (Fig. 4; column 10, lines 4-15), wherein one of the stored knowledges within the plurality of analysis modules comprises a map knowledge, and wherein the computing system is configured to compare the patient symptom map with the stored map knowledge and to update the fit scores for each of the possible diagnoses based on the comparison between the patient symptom map and the stored map knowledge (Figs. 7A-7B; column 9, lines 22-42 – comparing the patient data with corresponding data in the stored knowledge to assign fit scores as further described at least at column 3, lines 25-43 and column 10, lines 36-37).
Hauger discloses a stored knowledge as a tissue-pathology map database ([0028]; [0074]-[0075] – a diagnostic unit comprises a database of tissue-pathology characteristics for the possible medical conditions so that to provide corresponding diagnoses for the medical conditions based on comparisons of the received cellular-level image data with corresponding image data stored in the database).
The motivation for incorporating the teachings of Hauger into the system has been discussed in claim 1 above.
Regarding claim 6, De La Torre also discloses the first order data comprises seven categories of data, and wherein the seven categories include age, sex (column 10, lines 25-27), symptom location (Figs. 7A-7B).
De La Torre and Hauger do not disclose symptom quality, symptom intensity, provocating activities, and palliative activities.
However, order data comprises symptom quality, symptom intensity, provocating activities, and palliative activities are conventional.
Thus Official Notice is taken that one skilled in the art before the effective filing date of the claimed invention would have motivated to incorporate the symptom quality, symptom intensity, provocating activities, and palliative activities into the first order data in the system of claim 1 to provide details of the patient data that are helpful in diagnosis.
Regarding claim 7, De La Torre also discloses the computing system is further configured to generate a treatment recommendation based on the diagnosis assigned (column 5, lines 57-64 – generating appropriate treatment).
Regarding claim 8, De La Torre also discloses the computing system is further configured to receive data relating to an effectiveness of previous treatment recommendation in treating the medical condition, and to incorporate the effectiveness into the computing system for future assignment of diagnoses (column 9, lines 23-42).
However, De La Torre and Hauger do not explicitly disclose the data as follow-up data.
Using follow-up data relating to an effectiveness of treatment recommendation in treating a medical condition is conventional.
Thus Official Notice is taken that one skilled in the art before the effective filing date of the claimed invention would have motivated to incorporate the follow-up data into the system of claim 1 to correct and/or update the treatment so that the medical condition can be safely treated.
Regarding claim 9, see the teachings of De La Torre and Hauger as discussed in claim 1 above. Hauger also discloses the computing system is a central server accessible by a plurality of remote devices, and wherein the first order data is first received with one of the plurality of remote devices and sent to the computing system (Fig. 1; Fig. 4; [0029]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Hauger into the system of claim 1 to facilitate diagnosing patient’s medical conditions remotely.
Claim 10 is rejected for the same reason as discussed in claim 1 above in view of De La Torre also disclosing defining first order data to collect for a patient having at least one symptom (Fig. 1; column 7, lines 7-25 – defining input for patient data to collect for a patient who has at least a symptom, and to provide a diagnosis for the medical condition); and providing a computing system for assigning a diagnosis of a medical condition from possible diagnoses corresponding to possible medical conditions (Fig. 1; column 7, lines 7-25 – providing the computing system configured to receive input for patient data for a patient who has at least a symptom, and to provide a diagnosis for the medical condition).
Claim 14 is rejected for the same reason as discussed in claim 5 above.
Claim 15 is rejected for the same reason as discussed in claim 6 above.
Regarding claim 16, see the teachings of De La Torre and Hauger as discussed in claim 10 above. However, De La Torre and Hauger do not explicitly disclose the first order data is received through both a patient intake form and through interaction between the patient and a medical provider.
Receiving patient order data through both a patient intake form and through interaction between the patient and a medical provider is conventional practice.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate receiving patient order data through both a patient intake form and through interaction between the patient and a medical provider is conventional practice as well known in the art to provide as much detailed information as possible for the selection of a diagnosis, thus achieving better results.
Claim 17 is rejected for the same reason as discussed in claim 7 above.
Claim 18 is rejected for the same reason as discussed in claim 8 above.
Claim 19 is rejected for the same reason as discussed in claim 1 above in view of De La Torre also disclosing  a non-transitory computer-readable medium storing a program executable to perform steps to assign a diagnosis of a medical condition from possible diagnoses corresponding to possible medical conditions for a patient having at least one symptom (column 3, lines 63 – column 5, line 13) and Hauger also disclosing the assignment of the diagnosis comprising requesting first order data for the patient ([0079]). One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to further incorporate the step of requesting first order data for the patient so that first order data are generated only when needed thus saving cost for the patient during diagnosing.
Claims 2-4, 11-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De La Torre and Hauger as applied to claims 1, 5-10, and 14-19 above, and further in view of Gotthardt et al. (US 2012/0130743 A1 – hereinafter Gotthardt).
Regarding claim 2, De La Torre also discloses in assigning the diagnosis, the computing system is further configured to assign a diagnostic hypothesis of the medical condition for the patient based on the fit scores (column 3, lines 39-43; column 11, lines 24-28 – selecting a diagnostic hypothesis with highest score).
However, De La Torre and Hauger do not disclose the computing system is further configured to test the diagnostic hypothesis to confirm reverse compatibility with the first order data, and to assign the diagnosis only when the diagnostic hypothesis is confirmed to be reverse compatible.
Gotthardt discloses a step of testing a diagnostic hypothesis to confirm reverse compatibility with first order data, and to assign the diagnosis only when the diagnostic hypothesis is confirmed to be reverse compatible ([0027] – verifying a selected diagnosis with first symptom data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Gotthardt into the computing system in the system of De La Torre Hauger to make sure selection of the diagnosis is correct and not contradicted with the patient data.
Regarding claim 3, see the teachings of De La Torre and Hauger as discussed in claim 2 above, in which Gotthardt also discloses the computing system is further configured to receive second order data for the patient, and wherein testing the diagnostic hypothesis further includes confirming reverse compatibility with the second order data ([0028] - verifying a selected diagnosis with additional symptom data).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Gotthardt into the system of claim 2 to provide a stronger verification of the selected diagnosis.
Regarding claim 4, De La Torre also discloses in assigning the diagnosis, the computing system is further configured to assign a diagnostic hypothesis of the medical condition for the patient based on the fit scores (column 3, lines 39-43; column 11, lines 24-28 – selecting a diagnostic hypothesis with highest score).
However, De La Torre and Hauger do not disclose the computing system is further configured to generate an examination procedure to test the diagnostic hypothesis, and to assign the diagnosis when the examination procedure confirms the diagnostic hypothesis.
Gotthardt discloses a computing system is further configured to generate an examination procedure to test the diagnostic hypothesis ([0015]), and to assign the diagnosis when the examination procedure confirms the diagnostic hypothesis ([0016]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the further teachings of Gotthardt into the computing system in the system of De La Torre Hauger to make sure selection of the diagnosis is correct and not contradicted with the patient data.
Claim 11 is rejected for the same reason as discussed in claim 2 above.
Claim 12 is rejected for the same reason as discussed in claim 3 above.
Claim 13 is rejected for the same reason as discussed in claim 4 above.
Claim 20 is rejected for the same reasons as discussed in claims 2 and 5-6 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG Q DANG/Primary Examiner, Art Unit 2484